FILED
                                                                         United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                             Tenth Circuit

                             FOR THE TENTH CIRCUIT                            December 20, 2019
                         _________________________________
                                                                             Elisabeth A. Shumaker
                                                                                 Clerk of Court
 DARREL GOETZEL,

       Petitioner - Appellant

 v.                                                            No. 19-8059
                                                      (D.C. No. 1:19-CV-00061-ABJ)
 WYOMING ATTORNEY GENERAL,                                       (D. Wyo.)

       Respondent - Appellee.
                      _________________________________

            ORDER DENYING CERTIFICATE OF APPEALABILITY*
                   _________________________________

Before McHUGH, KELLY, and MORITZ, Circuit Judges.
                  _________________________________

       Petitioner-Appellant Darrel G. Goetzel, a state inmate appearing pro se, seeks a

certificate of appealability (COA) to appeal the dismissal of his habeas petition, 28

U.S.C. § 2254, as time-barred and not subject to equitable tolling. Goetzel v. Wyo.

Attorney Gen., No. 1:19-CV-00061-ABJ (D. Wyo. Aug. 23, 2019).

       On March 25, 2019, Mr. Goetzel filed his petition claiming that his sentence is

illegal under the double jeopardy clause, in violation of the Fifth Amendment, and

that he received ineffective assistance of counsel, in violation of the Sixth

Amendment. The district court concluded that the one-year limitation period, 28



       *
         This order is not binding precedent except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
U.S.C. § 2244(d), expired in 2012 and that Mr. Goetzel was not entitled to equitable

tolling.

       To obtain a COA, Mr. Goetzel must make “a substantial showing of the denial

of a constitutional right.” 28 U.S.C. § 2253(c)(2). Where a district court dismisses a

§ 2254 petition on procedural grounds, the petitioner must demonstrate “that jurists

of reason would find it debatable whether the petition states a valid claim of the

denial of a constitutional right and that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.” See Slack v.

McDaniel, 529 U.S. 473, 484 (2000). Here, Mr. Goetzel delayed filing the

underlying habeas petition by nearly seven years and has failed to “show specific

facts to support his claim of extraordinary circumstances and due diligence”

sufficient to trigger equitable tolling of the limitations period. See Yang v.

Archuleta, 525 F.3d 925, 928 (10th Cir. 2008) (internal citations omitted). The

district court thoroughly explained why equitable tolling would not apply. No

reasonable jurist would find the district court’s procedural ruling debatable, and it is

therefore unnecessary to consider whether Mr. Goetzel made a substantial showing of

the denial of a constitutional right under either the Fifth or Sixth Amendments.

       We DENY a COA and DISMISS the appeal.


                                            Entered for the Court


                                            Paul J. Kelly, Jr.
                                            Circuit Judge


                                            2